FILED
                                                                              April 26, 2022
                                                                                released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

No. 21-0937 – SER D.B. and J.N. v. The Honorable Thomas A. Bedell, Judge of the
Circuit Court of Harrison, J.S., T.S., and the West Virginia Department of Health and
Human Resources.

Armstead, Justice, joined by Justice Walker, concurring, in part, and dissenting, in part:

                The majority opinion correctly found that the circuit court exceeded its

legitimate powers and committed clear error as a matter of law when it granted Respondent

Grandparents’ motion for temporary custody of the child, R.L., and found that he should

achieve permanency through adoption by them. The majority opinion arrives at this

conclusion by finding that: 1) Petitioners, D.B. and J.N., were denied their right to notice

and the opportunity to be heard in a meaningful way; 2) the circuit court erred by ruling

that Respondent Grandfather’s conviction did not preclude him from obtaining placement

of R.L.; and 3) the circuit court erred by failing to conduct a proper best interests of the

child analysis. While I agree with all three of these findings, I write separately to address

the majority opinion’s discussion of the DHHR’s grievance process when a prospective

foster or adoptive parent does not receive an approved home study based on a non-waivable

criminal conviction.

                As noted by the majority opinion, the DHHR’s Homefinding Policy, 1 as well

as West Virginia Code § 49-2-114 (2015), requires that an individual applying to become

a foster or adoptive parent not have a criminal or abusive background. A criminal

background check must be performed to ensure compliance with this requirement. The


       1
           See (https://dhhr.wv.gov/bcf/policy/Documents/Homefinding%20Policy.pdf).
                                               1
Homefinding Policy provides that if an individual has “a criminal conviction for which

there is no waiver permitted, the home will not be approved.” Id., at § 37-38. The

Homefinding Policy sets forth seventeen categories of criminal convictions that are not

waivable including murder, abduction, sexual offenses, child abuse, kidnapping, and

felony drug crimes. Id.

             The grievance process for an individual who has committed a non-waivable

offense is contained in the DHHR’s “Common Chapters Manual.” 2 The “Common

Chapters Manual” provides that the grievance process is subject to the Administrative

Procedures Act found in West Virginia Code § 29A-5-1 et seq. A circuit court’s standard

of review for such a grievance is set forth in West Virginia Code § 29-5A-4(g):

             (g) The court may affirm the order or decision of the agency or
             remand the case for further proceedings. It shall reverse,
             vacate, or modify the order or decision of the agency if the
             substantial rights of the petitioner or petitioners have been
             prejudiced because the administrative findings, inferences,
             conclusions, decision, or order are:
             (1) In violation of constitutional or statutory provisions;
             (2) In excess of the statutory authority or jurisdiction of the
             agency;
             (3) Made upon unlawful procedures;
             (4) Affected by other error of law;
             (5) Clearly wrong in view of the reliable, probative, and
             substantial evidence on the whole record; or
             (6) Arbitrary or capricious or characterized by abuse of
             discretion or clearly unwarranted exercise of discretion.




      2
       See West Virginia Department of Health and Human Resources Common Chapter
Manual,(https://www.wvdhhr.org/oig/pdf/OIG/CommonChapters700.pdf?msclkid=2294
be28c04011eca6d4a17dfcac984e).
                                         2
              According to the plain language of the DHHR’s Homefinding Policy, an

individual with a non-waivable criminal conviction may not receive an approved home

study. Thus, a circuit court’s task in a grievance hearing is necessarily limited to

determining whether sufficient proof of the conviction has been established. There is

nothing contained in West Virginia Code § 29-5A-4(g), nor any DHHR policy or

regulation, that would permit a circuit court in a grievance hearing to rule that despite proof

that an individual has committed a non-waivable criminal offense, he or she may

nevertheless receive an approved home study. Such a ruling would render the seventeen

categories of non-waivable offenses contained in the DHHR’s Homefinding Policy

meaningless. Stated another way, the DHHR has set forth a bright-line rule and determined

that certain criminal convictions will result in an individual receiving a failed home study.

A circuit court does not have the authority under West Virginia Code § 29-5A-4(g) to

exercise its own discretion and decide to waive a non-waivable offense.

              In the present case, it is undisputed that Respondent Grandfather has been

convicted of two felony sexual battery offenses. Therefore, I disagree with the majority

opinion’s rejection of Petitioners’ contention that “the respondent grandfather can never

obtain an approved home study because of his prior criminal conviction.” The majority

opinion finds that the DHHR failed to properly inform Respondent Grandfather of the

grievance process and leaves unresolved the issue of whether Respondent Grandfather may

now seek a waiver by filing a grievance. Because it is undisputed that Respondent

Grandfather has two non-waivable criminal convictions, it is clear that he can never obtain


                                              3
an approved home study. Thus, any issue regarding the DHHR’s failure to inform

Respondent Grandfather of his right to file a grievance is moot.

              Based on all of the foregoing, I concur with the majority opinion’s decision

to grant the writ of prohibition based on its finding that the circuit court committed multiple

errors. To the extent that the majority opinion suggests that Respondent Grandfather may

obtain a waiver of his non-waivable criminal convictions and ultimately receive an

approved home study through the grievance process, I dissent. Respondent Grandfather

concedes that he was convicted of two non-waivable criminal offenses. He is therefore

foreclosed from receiving an approved home study.




                                              4